     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 1 of 26 Page ID #:386



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164770)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     Assistant United States Attorneys
5    Public Corruption and Civil Rights Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6077/4443
          Facsimile: (213) 894-7631
8         E-mail:    ruth.pinkel@usdoj.gov
                     lindsey.dotson@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 18-331-GW

14             Plaintiff,                    OPPOSITION TO DEFENDANT’S MOTION
                                             TO COMPEL PRODUCTION OF DOCUMENTS
15                   v.
                                             Hearing Date: July 8, 2019
16   ARMAN GABAEE,                           Hearing Time: 8:00 a.m.
       aka “Arman Gabay,”                    Location:     Courtroom of the
17                                                         Hon. George H. Wu
               Defendant.
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Ruth C. Pinkel and
23   Lindsey Greer Dotson, hereby files its Opposition to Defendant’s
24   Motion to Compel Production of Documents.
25   ///
26   ///
27   ///
28
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 2 of 26 Page ID #:387



1         This opposition is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4    Dated: June 17, 2019                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                               /s/
                                          RUTH C. PINKEL
10                                        LINDSEY GREER DOTSON
                                          Assistant United States Attorneys
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 3 of 26 Page ID #:388



1                                  TABLE OF CONTENTS
2    DESCRIPTION                                                                   PAGE

3    I.    INTRODUCTION...................................................1

4    II.   STATEMENT OF FACTS.............................................2

5          A.   Background................................................2

6          B.   Defendant’s Monthly Cash Bribes to CW1....................3

7          C.   Defendant’s Offer to Purchase a Million Dollar Home
                for CW1, in Exchange for a $45 Million Lease with the
8               County....................................................4

9          D.   Complaint and Indictment Against Defendant................9

10         E.   Information and Guilty Plea for CW1......................10

11         F.   Discovery................................................10

12   III. LEGAL STANDARD................................................12

13   IV.   ARGUMENT......................................................14

14         A.   The Government Has Already Produced All Material
                Information From the FBI’s Confidential Source File;
15              Any Remaining Administrative Documents Are Not
                Discoverable.............................................14
16
           B.   Congress and the Rules of Discovery Prohibit
17              Disclosure of CW1’s Tax Returns, Particularly Because
                Defendant Again Has Failed to Make a Concrete Showing
18              of Materiality...........................................19

19   V.    CONCLUSION....................................................21

20

21

22

23

24

25

26

27

28

                                            i
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 4 of 26 Page ID #:389



1                                TABLE OF AUTHORITIES
2    DESCRIPTION                                                                   PAGE

3    CASES
4    Brady v. Maryland,
          373 U.S. 83 (1963)........................................passim
5
     Giglio v. United States,
6         405 U.S. 150 (1972).......................................passim

7    Moore v. Illinois,
          408 U.S. 786 (1972)...........................................14
8
     United States v. Ail,
9         No. CR 05-325-RE, 2007 WL 1229415 (D. Or. Apr. 24, 2007)......16

10   United States v. Armstrong,
          517 U.S. 456 (1996).......................................passim
11
     United States v. Bagley,
12        473 U.S. 667 (1985)...........................................12

13   United States v. Baxter,
          492 F.2d 150 (9th Cir. 1973)..........................14, 15, 17
14
     United States v. Cadet,
15        727 F.2d 1453 (9th Cir. 1984).................................12

16   United States v. Conder,
          423 F.2d 904 (6th Cir. 1970)..................................12
17
     United States v. Fort,
18        472 F.3d 1106 (9th Cir. 2007).................................16

19   United States v. Little,
          753 F.2d 1420 (9th Cir. 1984).................................12
20
     United States v. Mandel,
21        914 F.2d 1215 (9th Cir. 1990).................................12

22   United States v. Marshall,
          532 F.2d 1279 (9th Cir. 1976).............................passim
23
     United States v. Muniz-Jaquez,
24        718 F.3d 1180 (9th Cir. 2013).................................13

25   United States v. Ross,
          511 F.2d 757 (5th Cir. 1975)..................................13
26
     United States v. Rowland,
27        464 F.3d 899 (9th Cir. 2006)..............................14, 17

28

                                           ii
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 5 of 26 Page ID #:390



1                         TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                   PAGE

3    United States v. Walk,
          533 F.2d 417 (9th Cir. 1975)..................................16
4
     United States v. Williams,
5         580 F.2d 578 (D.C. Cir. 1978).............................passim

6    United States v. Wong,
          886 F.2d 252 (9th Cir. 1989)..................................12
7
     Weatherford v. Bursey,
8         429 U.S. 545 (1977)...........................................12

9    Wood v. Bartholomew,
          516 U.S. 1 (1995).............................................13
10
     STATUTES
11
     18 U.S.C. § 666..................................................1, 9
12
     18 U.S.C. § 1001...................................................10
13
     18 U.S.C. § 1343.................................................1, 9
14
     18 U.S.C. § 1346.................................................1, 9
15
     18 U.S.C. § 3500...............................................12, 19
16
     26 U.S.C. § 6103...................................................19
17
     26 U.S.C. § 7206...................................................10
18
     RULES
19
     Federal Rule of Criminal Procedure 16..........................12, 16
20
     Federal Rule of Criminal Procedure 26.2........................12, 19
21

22

23

24

25

26

27

28

                                           iii
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 6 of 26 Page ID #:391



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3        Defendant ARMAN GABAEE is a prominent real estate developer who,

 4   for years, secured lucrative business deals with the County of Los

 5   Angeles (the “County”) by paying bribes and kickbacks to a County

 6   official.   After that County official became a cooperating government

 7   witness (“Cooperating Witness 1” or “CW1”), CW1 consensually recorded

 8   six bribe payments and kickbacks, totaling $6,000, from defendant.

 9   And when defendant needed help securing a colossal $45 million dollar

10   lease from the County, he again turned to CW1.

11        During consensually recorded meetings and phone calls with CW1,

12   defendant offered to bribe CW1 with the purchase of a million dollar

13   home in Northern California, in exchange for CW1 helping defendant

14   secure that $45 million County lease.        Recorded phone calls

15   intercepted pursuant to two federal wiretap orders further captured

16   defendant’s efforts to buy a home as a bribe for CW1.          Ultimately,

17   defendant placed not one, but two, offers on a home for CW1, only to

18   withdraw those offers within hours of federal agents confronting

19   defendant about his bribery scheme.

20        Trial is currently set for September 10, 2019, at which time

21   defendant will face five federal charges -- three counts of Honest

22   Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346, and two

23   counts of Federal Program Bribery, in violation of 18 U.S.C.

24   § 666(a)(2).   In advance of trial, defendant seeks to compel the

25   production of non-material, administrative information from CW1’s

26   confidential source file and CW1’s tax returns.         Defendant is

27   entitled to neither.

28
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 7 of 26 Page ID #:392



1          With the burden squarely on his shoulders, defendant must offer

2    something, more than mere speculation, to show how and why the

3    documents sought are both necessary and material to preparing his

4    defense.   He has failed.    To make a concrete showing of materiality,

5    a defendant must demonstrate that the evidence would “alter the

6    quantum of proof” in the defense’s favor.        United States v. Marshall,

7    532 F.2d 1279, 1285 (9th Cir. 1976).       Defendant’s only basis for his

8    discovery demand is that there could be -- maybe, hopefully -- some

9    nugget of further impeachment information buried in the source file

10   or tax returns.    First, there is none.      Second, defendant’s argument

11   is exactly the type of speculative claim the Ninth Circuit and other

12   courts have rejected.     In the end, absolutely nothing defendant

13   requests would present any new impeachment information different or

14   distinct from that which is already in defendant’s possession.            He

15   has failed to meet his burden, and as such, his motion should be

16   denied.

17   II.   STATEMENT OF FACTS 1
18         A.   Background
19         At all times relevant to the charges in this case, defendant was

20   the co-managing partner and co-founder of the Charles Company, a real

21   estate development firm that developed and maintained commercial and

22   residential real estate projects.       Defendant was also a partner of

23   the California limited partnership M&A Gabaee, among other entities.

24   Defendant’s business activities included obtaining contracts with the

25

26

27
           1The Statement of Facts with respect to defendant’s conduct is
28   based primarily on the allegations in the indictment (dkt. 14) and
     complaint (dkt. 1).
                                        2
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 8 of 26 Page ID #:393



1    County, whereby the County would lease property owned by defendant or

2    one of his companies.

3         CW1 was a public official employed by the County in its Real

4    Estate Division.    As an agent of the County, CW1 negotiated leases

5    between private property owners, like defendant, and County

6    departments or agencies.     While employed by the County, CW1 requested

7    and received proposals from private property owners who wanted to

8    lease space to the County.      Once a property was identified for a

9    County department or agency in need of space, CW1 negotiated lease

10   terms and drafted lease agreements, or directed others to do so.              As

11   a public official, CW1 owed a fiduciary duty to both the County and

12   its citizens to perform the duties and responsibilities of CW1’s

13   office free from bias, conflicts of interest, self-enrichment, self-

14   dealing, concealment, deceit, fraud, kickbacks, and bribery.

15        B.    Defendant’s Monthly Cash Bribes to CW1
16        For over six years, defendant kept CW1 on his “payroll” in

17   exchange for CW1 helping advance defendant’s business interests.

18   Beginning in or about 2010 or 2011, and continuing until April 11,

19   2017, defendant paid CW1 bribes and kickbacks of approximately $1,000

20   about every month, in exchange for the following, among other things:

21   (a) CW1 providing non-public County information to defendant; (b) CW1

22   resolving issues between defendant and County departments or agencies

23   on terms favorable to defendant; and (c) CW1 helping to secure County

24   leases for defendant and negotiating terms in those leases that were

25   beneficial to defendant.

26        After CW1 became a cooperating government witness, CW1

27   consensually recorded six bribe and kickback payments, totaling

28   $6,000, from defendant.     These bribe payments captured by the

                                            3
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 9 of 26 Page ID #:394



1    government on audio and video recordings were a literal snapshot of

2    the ongoing improper relationship of breakfast, lunch, and coffee

3    dates where defendant regularly paid cash to CW1 in exchange for

4    CW1’s help.   Defendant gave CW1 the following cash payments during

5    recorded meetings on the following dates: $1,500 on December 20,

6    2016; $1,500 on December 30, 2016; $1,000 on January 27, 2017; $1,000

7    on March 1, 2017; $900 on March 31, 2017; and $100 on April 11, 2017.

8         C.    Defendant’s Offer to Purchase a Million Dollar Home for
9               CW1, in Exchange for a $45 Million Lease with the County
10        In 2016 and 2017, one of the County leases defendant sought was

11   for the Hawthorne Mall in Hawthorne, California.         Through one of his

12   companies, defendant owned and was redeveloping the mall.           Defendant

13   was seeking a contract with the County, whereby the County would

14   lease space in the mall for the Department of Public Social Services

15   (“DPSS”) and other County departments or agencies (the “DPSS Lease”).

16   As drafted, the DPSS Lease anticipated a term of 10 years and

17   payments to defendant, in the form of rent and tenant improvements

18   reimbursable by the County, in excess of $45 million.          The DPSS Lease

19   was an integral part of defendant’s plan to redevelop the Hawthorne

20   Mall, the development of which defendant himself stated would cause

21   the mall’s assessed value to increase from $17 million to $500

22   million.

23        In hopes of securing the lucrative lease, defendant attempted to

24   bribe -- and did bribe -- CW1 with continued monthly cash payments in

25   exchange for CW1 performing multiple official acts related to the

26   Hawthorne Mall and DPPS Lease.      For a County contract of this

27   magnitude, however, defendant decided to sweeten the pot.

28

                                            4
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 10 of 26 Page ID #:395



1         During consensually recorded phone calls and meetings with CW1

2    prior to the wiretap, defendant offered to purchase a million dollar

3    home in Northern California as a bribe for CW1.          Later phone calls

4    intercepted pursuant to two federal wiretap orders captured

5    defendant’s efforts to make good on his offer.          Intercepted calls

6    showed defendant attempting to locate a property for CW1, place an

7    offer on it, and conceal his involvement in the transaction.

8         Defendant’s offer to purchase the home for CW1 came directly

9    from defendant’s own lips.      During a recorded meeting on January 27,

10   2017, prior to the wiretap, defendant paid CW1 a $1,000 cash bribe

11   and offered to purchase a property in Northern California for CW1 if

12   CW1 helped secure the DPSS Lease in the Hawthorne Mall for

13   defendant. 2   In fact, to entice CW1 to go along with the bribery

14   scheme, defendant dangled the carrot of an even “better” bribe in the

15   future if CW1 could help secure yet another lease for defendant, this

16   time for defendant’s Pomona property:

17        DEF: If you want to do Hawthorne, we can do this. Remember
               you wanted to buy that ranch [a reference to the
18             property in Northern California]?

19        CW1: [Laughs.]

20        DEF: I’m serious. I’m not joking with you.           You do Pomona,
               it only gets better.
21

22   To emphasize his point, defendant proceeded to tell CW1 three times

23   in a row that he had “already told” his brother/business partner

24   about his “promise” to CW1 with regard to the Northern California

25   property.

26

27
          2 In the December 30, 2016 in-person meeting, defendant offered
28   to “fix whatever problems you got” and asked CW1 what happened to
     “the North” in an apparent reference to the ranch property.
                                        5
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 11 of 26 Page ID #:396



1         Three days later, during a recorded phone call on January 30,

2    2017, defendant and CW1 briefly discussed “the Hawthorne deal” and

3    defendant’s offer to “do something up North.”         But defendant became

4    skittish about discussing the scheme over the phone.           He said, “I

5    don’t want to talk on the phone,” and suggested that the two meet in

6    person.

7         Defendant and CW1 then met on February 2, 2017.           During the

8    recorded meeting, they discussed defendant’s offer to purchase the

9    Northern California property.       CW1 asked, “how are we going to make

10   it work for Northern California?”       Defendant responded that he was

11   “ready” and would “make it work.”       Defendant said, “let me go ask my

12   help and see what I can find.”       He told CW1 to give him an “idea,

13   like on a map” of a specific location in Northern California to look

14   for potential properties.      CW1 suggested “the Santa Rosa area.”

15        On March 1, 2017, during an in-person meeting, defendant paid

16   CW1 a $1,000 cash bribe in exchange for, among other things, CW1

17   helping to secure the DPSS Lease.       During the recorded meeting, CW1

18   offered to “push” DPSS and County Employee 1 to get the DPSS Lease

19   and deal for the Hawthorne Mall “going.”         CW1 promised a “whole new

20   lease [the DPSS Lease]... before August [2017]” and would make sure

21   the deal “look[ed] good on paper,” so as to avoid raising any

22   concerns or suspicion.      In exchange, defendant reassured CW1 that he

23   was looking “hot and heavy” for a property to purchase in Northern

24   California for CW1.     He said, “I’m going to start getting really

25   aggressive with the North.”

26        Intercepted phone calls and emails thereafter showed defendant

27   making good on his word -- he was, indeed, getting “really

28   aggressive” with trying to locate a property for CW1.           (The

                                             6
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 12 of 26 Page ID #:397



1    government’s wiretap of defendant’s phone began on March 1, 2017.)

2    On March 2, 2017, Business Associate 1, an individual who worked with

3    defendant and helped defendant locate properties for sale in Northern

4    California, emailed defendant approximately 25 real estate listings

5    for properties in and around the Santa Rosa area in Northern

6    California.    Defendant then offered CW1 his choice from among some of

7    those properties.     During a recorded in-person meeting on March 8,

8    2017, defendant handed CW1 approximately 12 real estate listings

9    ranging in price from $899,000 to $1,288,000.         One of the listings

10   was for a home on Barnes Road in Santa Rosa (the “Barnes Road

11   Property”), which was listed for $1,199,000.

12        After discussing the real estate listings, defendant offered to

13   purchase the Barnes Road Property for CW1 during a recorded in-person

14   meeting on March 15, 2017.      In an effort to conceal the transaction,

15   however, defendant said that the purchase “ha[d] to be in some kind

16   of an LLC” so that defendant and CW1 could appear to “have nothing to

17   do with it.”    Defendant thereafter tried to move forward with

18   purchasing the Barnes Road Property, but it was already in escrow.

19   During a recorded phone call on March 24, 2017, defendant told CW1

20   that the Barnes Road Property was already in escrow but that he was

21   “trying to put a back-up [offer] on it.”         CW1 offered to “look at

22   something else,” and defendant told him to “take a look at that

23   list,” referring to the real estate listings defendant had given CW1

24   on March 8, 2017.

25        On April 6, 2017, during a recorded phone call, CW1 told

26   defendant that CW1 had “good news.”         “I stuck my neck out, pushed

27   hard, had a meeting yesterday,” CW1 said.         “Hawthorne can move

28   forward.”   CW1 continued, “I’m gonna move forward with the 10-year

                                             7
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 13 of 26 Page ID #:398



1    [DPSS Lease].”    Having just received CW1’s “good news” about the DPSS

2    Lease for the Hawthorne Mall and CW1’s efforts to make that “good

3    news” possible, defendant said that he was “fully engaged” on

4    locating a property in Northern California.

5          Shortly after telling CW1 that he was “fully engaged” on

6    locating a property for CW1, defendant spoke with Business Associate

7    1.   During the recorded phone call, defendant asked Business

8    Associate 1 to see if “there’s a way we can get that house [the

9    Barnes Road Property].”      Business Associate 1 told defendant that the

10   Barnes Road Property already had a back-up offer and had sold.

11   Business Associate 1 promised to keep defendant informed about any

12   other properties that might become available.         Defendant again urged

13   Business Associate 1 to be discrete, telling Business Associate 1

14   that he wanted “this to be confidential.”

15         The very next day, defendant spoke with Business Associate 1

16   during another recorded phone call, again about purchasing a property

17   in Northern California.      Business Associate 1 told defendant, “I have

18   some other good news for you.”       Business Associate 1 said, “I think I

19   found another property in Santa Rosa.”        Without asking to see the

20   property in person or discussing the list price, defendant told

21   Business Associate 1 to “make the offer.”         Defendant told Business

22   Associate 1 that the offer could not be under defendant’s name,

23   however, and asked whether Business Associate 1 had “any entity” that

24   could “sign for” the offer.      Defendant said that if Business

25   Associate 1 used an entity to make the offer, defendant would later

26   take ownership of the property via “assignment.”

27         During a recorded phone call on April 10, 2017, defendant told

28   CW1 that he had “made an offer on something,” referring to the

                                             8
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 14 of 26 Page ID #:399



1    Northern California property.       CW1 asked, “you saw something that

2    looked good?”    Defendant responded, “Yeah, I told them today to go

3    ahead and make the offer; I don’t want to lose it the second time.”

4         On April 11, 2017, during a recorded meeting, CW1 handed

5    defendant a copy of the DPSS Lease.         The parties to the lease were

6    the County and M&A Gabaee.      The DPSS Lease was for a period of 10

7    years and worth at least $45,464,400 for defendant and his company

8    based on the terms of the agreement.        After CW1 had given defendant

9    the DPSS Lease, defendant handed CW1 a real estate listing for a

10   property on Annadel Heights Drive in Santa Rosa (the “Annadel Heights

11   Property”).    Defendant said, “this is the one [on which] I’m trying

12   to make an offer.”     The list price for the Annadel Heights Property

13   was originally $1,199,000 but later reduced to $1,095,000.

14        Defendant thereafter placed not one, but two, offers on the

15   Annadel Heights Property.      Defendant’s first offer, placed on or

16   about April 24, 2017, was for $1,035,000.         To improve his chances of

17   getting the property though, he upped his own offer just a day later,

18   placing a second offer on or about April 25, 2017 for $1,065,000.

19   When federal agents, however, arrived at defendant’s doorstep and

20   revealed to him that they were aware of his efforts to bribe CW1, the

21   offer was promptly withdrawn within hours.

22        D.    Complaint and Indictment Against Defendant
23        On May 10, 2018, a criminal complaint was filed against

24   defendant for one count of Federal Program Bribery, in violation of

25   18 U.S.C. § 666(a)(2).      (Dkt. 1.)   On May 30, 2018, a federal grand

26   jury returned a five-count indictment against defendant for Honest

27   Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346, and

28

                                             9
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 15 of 26 Page ID #:400



1    Federal Program Bribery, in violation of 18 U.S.C. § 666(a)(2).

2    (Dkt. 14.)    Trial is currently scheduled for September 10, 2019.

3         E.    Information and Guilty Plea for CW1
4         Following defendant’s indictment, CW1 pleaded guilty to a two-

5    count information charging him with Making False Statements, in

6    violation of 18 U.S.C. § 1001(a)(2), and Subscribing to a False Tax

7    Return, in violation of 26 U.S.C. § 7206(1).         CW1’s publicly-filed

8    plea agreement contains a robust eight-page factual basis detailing

9    CW1’s receipt of bribes from defendant and an electrical contractor,

10   a kickback scheme in which defendant arranged to receive improper

11   kickbacks from real estate commissions on properties leased by the

12   County, false statements CW1 made to federal agents, failure to

13   report bribes and kickbacks as income on CW1’s tax returns, and a

14   detailed accounting of all unreported income and tax due and owing

15   for calendar years 2010 to 2016.

16        F.    Discovery
17        To date, the government has produced over 58,000 pages of

18   discovery and hundreds of audio and/or video recordings of defendant

19   in the government’s possession.       Although the government has informed

20   defense counsel that it does not, at present, intend to call CW1 as a

21   witness at trial, the government nevertheless has produced

22   impeachment information regarding CW1 and, in doing so, has already

23   well exceeded its discovery obligations.

24        With respect to CW1, the government has produced, among other

25   things: (1) all interview reports of CW1; (2) agent notes pertaining

26   to CW1; (3) all audio and/or video recordings of CW1 both in this

27   case and a wholly separate investigation in which CW1 consensually

28   recorded bribe payments from an electrical contractor; (4) CW1’s two-

                                            10
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 16 of 26 Page ID #:401



1    count information and plea agreement, along with reports underlying

2    that plea agreement; (5) CW1’s financial records; and (6) interview

3    reports, grand jury transcripts and exhibits (pursuant to a Rule 6(e)

4    order), and other court filings and documents in separate

5    investigations and matters not involving defendant which may contain

6    potential impeachment information relating to CW1.          CW1 has no

7    criminal history (apart from his guilty plea to the two-count

8    information) and has received no financial benefits for CW1’s

9    cooperation.

10         And even before defendant received the aforementioned documents

11   and recordings, defendant was well aware of the potential impeachment

12   information relating to CW1.       In the federal wiretap applications

13   produced to defendant and the complaint against him (see dkt. 1,

14   n.2), the government disclosed impeachment information about CW1,

15   including the fact that CW1 had admitted accepting bribes as a public

16   official and had acknowledged committing, or attempting to commit,

17   bankruptcy fraud and tax fraud in the past.         (Id.)   The government

18   also disclosed that CW1 had admitted to lying to federal agents prior

19   to CW1’s cooperation with the Federal Bureau of Investigation

20   (“FBI”).   (Id.)   None of this was kept from defendant.

21         Defendant, however, comes before this Court seeking to compel

22   the production of administrative documents in CW1’s confidential

23   source file and CW1’s tax returns, none of which is material to his

24   defense or presents any new impeachment information different or

25   distinct from that which is already in defendant’s possession.            As

26   detailed herein, his motion lacks merit and should be denied.

27   ///

28   ///

                                            11
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 17 of 26 Page ID #:402



1    III. LEGAL STANDARD
2         “There is no general constitutional right to discovery in a

3    criminal case.”    Weatherford v. Bursey, 429 U.S. 545, 559 (1977).

4    There are three sources of the government’s discovery obligations in

5    a criminal case.     First, Federal Rule of Criminal Procedure 16 (“Rule

6    16”) establishes guidelines for pretrial production by the government

7    of certain limited materials.       Second, under Brady v. Maryland, 373

8    U.S. 83 (1963), and its progeny, including Giglio v. United States,

9    405 U.S. 150 (1972), the government must turn over to the defense

10   evidence in its possession that is exculpatory or favorable to the

11   defendant.    Finally, under 18 U.S.C. § 3500 (the “Jencks Act”) and

12   Federal Rule of Criminal Procedure 26.2 (“Rule 26.2”), both parties

13   must disclose prior statements by witnesses after the witness has

14   testified.    None of these sources authorize “fishing expeditions” or

15   sweeping discovery requests.       See United States v. Bagley, 473 U.S.

16   667, 675 (1985).

17        The burden lies with the defendant to make a prima facie showing

18   of materiality in order to obtain discovery.         United States v.

19   Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990) (citing United States v.

20   Little, 753 F.2d 1420, 1445 (9th Cir. 1984)); United States v. Wong,

21   886 F.2d 252, 256 (9th Cir. 1989).          In establishing materiality, the

22   defendant must do more than specify the items he is seeking, since

23   materiality is “not satisfied by a mere conclusory allegation that

24   the requested information is material to preparation of the defense.”

25   United States v. Cadet, 727 F.2d 1453, 1466 (9th Cir. 1984) (quoting

26   United States v. Conder, 423 F.2d 904, 910 (6th Cir. 1970))

27   (defendant’s discovery request that sought documents the government

28   did not intend to use at trial was too far ranging and potentially

                                            12
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 18 of 26 Page ID #:403



1    burdensome); see also United States v. Muniz-Jaquez, 718 F.3d 1180,

2    1183 (9th Cir. 2013) (“General descriptions of information sought and

3    conclusory allegations of materiality are insufficient.”).            Even if

4    the defendant has never seen the requested documents, a concrete

5    showing of materiality is still required.         United States v. Ross, 511

6    F.2d 757, 763-64 (5th Cir. 1975).       And to make that concrete showing

7    of materiality, a defendant must demonstrate that the evidence would

8    “alter the quantum of proof” in the defense’s favor.           Marshall, 532

9    F.2d at 1285.

10          “[M]aterial to preparing the defense” in the Rule 16 context

11   “means the defendant’s response to the Government’s case-in-chief.”

12   United States v. Armstrong, 517 U.S. 456, 462 (1996).           In Armstrong,

13   the Court held that the defendant was not entitled to Rule 16

14   discovery to support his pretrial motion to dismiss based on

15   selective prosecution.      Id. at 463.     The Court reasoned that the

16   plain language of Rule 16 makes clear that the term “defense” does

17   not include “any claim that is a ‘sword,’ challenging the

18   prosecution’s conduct of the case,” but rather “encompasses only the

19   narrower class of ‘shield’ claims, which refute the Government’s

20   arguments that the defendant committed the crime charged.”            Id. at

21   462.    The Ninth Circuit has additionally held that general

22   descriptions and conclusory arguments are insufficient to show

23   materiality.    Marshall, 532 F.2d at 1285.       In Brady, the Supreme

24   Court expanded the materiality requirement by requiring the

25   disclosure of evidence that is material to guilt or innocence.

26   Brady, 373 U.S. 83.     A Brady claim cannot be based on “mere

27   speculation.”    Wood v. Bartholomew, 516 U.S. 1, 6 (1995).

28

                                            13
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 19 of 26 Page ID #:404



1          Significantly, there is absolutely no constitutional requirement

2    for “the prosecution to make a complete accounting to the defense of

3    all evidence in its possession.”       United States v. Baxter, 492 F.2d

4    150, 173 (9th Cir. 1973) (citing Moore v. Illinois, 408 U.S. 786

5    (1972)).   Neither is there a right of the accused to rummage through

6    government files.     United States v. Williams, 580 F.2d 578, 585 (D.C.

7    Cir. 1978).      Ultimately, where a defendant has failed to make the

8    requisite materiality showing and “failed to articulate any

9    substantial reason why he should be entitled to the confidential

10   information, disclosure is not appropriate.”         United States v.

11   Rowland, 464 F.3d 899, 909 (9th Cir. 2006) (internal quotations and

12   citations omitted).

13   IV.   ARGUMENT
14         A.   The Government Has Already Produced All Material
15              Information From the FBI’s Confidential Source File;
16              Any Remaining Administrative Documents Are Not Discoverable
17         With respect to CW1’s confidential source file, the government

18   has produced the overwhelming majority of it.         Anything material to

19   the defense or which otherwise falls within the ambit of the

20   government’s discovery obligations has been produced, including most

21   importantly, the source reports for CW1.         Nevertheless, defendant has

22   made the exceedingly broad and improper demand for every single piece

23   of paper in CW1’s confidential source file.         The only items that

24   remain, however, are administrative documents containing no material

25   information apart from what the government already has produced.

26   Defendant’s demand exceeds the scope of discovery mandated by the

27   Federal Rules of Criminal Procedure, federal statute, or relevant

28   case law -- in short, it is nothing more than an improper fishing

                                            14
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 20 of 26 Page ID #:405



1    expedition.    See, e.g., Baxter, 492 F.2d at 173; Williams, 580 F.2d

2    at 585.   As such, defendant has failed to meet his burden of

3    demonstrating materiality.

4         Defendant has provided no case law whatsoever to support his

5    exceedingly broad request for each and every document in CW1’s

6    confidential source file, much less articulated any non-speculative

7    basis for why and how the FBI’s administrative documents that remain

8    in the source file are material and necessary to his defense,

9    especially given that those remaining documents may reveal

10   confidential law enforcement methods.        Much of what is in the

11   confidential source file is not material to his defense, and any

12   information that is material has already been produced.           For

13   instance, the government has already produced every single source

14   report in the file and all consensual recordings made by CW1.            In

15   addition, defendant has the admonishments given to CW1 and, as

16   detailed above, a wealth of impeachment information.           The government

17   has also produced CW1’s two-count information and plea agreement,

18   along with the underlying investigative reports and recordings from

19   the separate investigation in which CW1 recorded bribe payments from

20   the electrical contractor.      From those documents and recordings, as

21   well as CW1’s plea agreement, it is clear how, and to what extent,

22   CW1 was utilized to assist in another prosecution.          The government

23   has not produced a criminal history report or report of payments

24   precisely because they do not exist -- CW1 has no criminal history at

25   present and has received no payments in exchange for cooperation. 3

26

27        3 Although CW1 has pleaded guilty to a two-count information in
     another federal case, he is awaiting sentencing. As stated,
28   defendant has the information, plea agreement, reports, and
     recordings related to that case.
                                       15
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 21 of 26 Page ID #:406



1         There is no additional impeachment information contained in the

2    source file that is different or distinct from what defendant already

3    has in his possession.      For instance, defendant requests all FD-209a

4    contact reports, but any material information in such reports about a

5    meeting or contact with CW1 was already documented in the source

6    reports, recordings, or other documents that have been provided to

7    defendant.    And where a single FD-209a contact report in this case

8    did contain arguable impeachment information that had not been

9    produced to defendant elsewhere, the government produced that report

10   to comply with its discovery obligations.         What remains in the CW1’s

11   confidential source file that has not been produced are

12   administrative documents containing no information that is Brady,

13   Giglio, exculpatory to the charges, or that would support defendant’s

14   entrapment defense or challenge to the federal wiretap orders.

15        Defendant has absolutely no legal entitlement to internal FBI

16   administrative records not reflecting statements made by a source,

17   benefits conferred, or other material information.          Rule 16(a)(2)

18   exempts “reports, memoranda, or other internal government documents

19   made by...government agent[s] in connection with investigating…the

20   case” from discovery.     Fed. R. Crim. P. 16(a)(2). 4      FBI’s

21   administrative documents prepared by agents while investigating this

22   case are protected from prying eyes.        See United States v. Fort, 472

23   F.3d 1106, 1115 (9th Cir. 2007); United States v. Ail, No. CR 05-325-

24   RE, 2007 WL 1229415, at *2 (D. Or. Apr. 24, 2007) (denying

25   defendant’s motion to compel discovery of the “FBI's internal reports

26

27
          4 For the purposes of this rule, FBI agents are “government
28   agents.” See e.g., United States v. Walk, 533 F.2d 417 (9th Cir.
     1975).
                                       16
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 22 of 26 Page ID #:407



1    of payments to informants, reports of authorized criminal activity,

2    informant instructions, and concurrence letters prepared in

3    connection with [the] investigation” under Rule 16(a)(2)).

4         Defendant attempts to demonstrate materiality with nothing more

5    than vague claims that perhaps there is some “additional information

6    undermining the credibility” of CW1 that has not been disclosed.

7    (Dkt. 54 at 7.)    There is not.     Defendant makes the same claim with

8    respect to the wiretap orders -- perhaps there is some information

9    buried in the confidential source file that could have further

10   impeached the credibility of CW1.       (Id. at 8.)     Again, there is none.

11   Defendant’s baseless, unsubstantiated suggestion that perhaps there

12   is some nugget of impeachment information deep within CW1’s

13   confidential source file is speculative and precisely the type of

14   fishing expedition the Ninth Circuit prohibits.          See, e.g., Baxter,

15   492 F.2d at 173; Rowland, 464 F.3d at 909; see also Williams, 580

16   F.2d at 585.    Moreover, the government has already produced a wealth

17   of impeachment information to defendant and disclosed that

18   information to the district court in its wiretap applications and

19   complaint.    It is unclear what defendant could possibly hope to gain

20   that would meaningfully add to any attempted impeachment of CW1

21   beyond what defendant already has in his possession.

22        Beyond that, defendant makes the most perplexing argument of all

23   with respect to his entrapment defense -- perhaps “the file does not

24   contain any significant additional information that could be used in

25   support of an entrapment defense” and that this “fact alone would

26   bear on [defendant’s] decision as to whether or not to pursue an

27   entrapment defense.”     (Dkt. 54 at 9-10.)      But although defendant is

28   perfectly correct that the remainder of the file contains absolutely

                                            17
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 23 of 26 Page ID #:408



1    nothing that would bolster his meritless entrapment defense,

2    defendant does not get to rummage through government files just to

3    confirm that there is nothing useful to him.         See, e.g., Williams,

4    580 F.2d at 585.

5           Putting aside defendant’s illogical entrapment argument, the

6    thrust of defendant’s position seems to be that CW1’s credibility is

7    at issue and that the government, possibly, has not disclosed the

8    full breadth of CW1’s credibility issues.         (Dkt. 54 at 7–9.)     Beyond

9    the fact that defendant’s premise is simply not true and entirely

10   speculative, what is most lacking from defendant’s argument is any

11   showing of how the requested documents -- administrative documents

12   remaining in the source file -- would “alter the quantum of proof” in

13   defendant’s favor.     Marshall, 532 F.2d at 1285.       Defendant fails to

14   show how the documents would be material to his guilt or innocence.

15   Brady, 373 U.S. 83.     Moreover, information that is “material to

16   preparing the defense” in the Rule 16 context “means the defendant’s

17   response to the Government’s case-in-chief.”         Armstrong, 517 U.S. at

18   462.    Defendant cannot use Rule 16, like he is attempting, as a

19   “sword” to challenge the government’s conduct; rather, the

20   information is only material if it “refute[s] the Government’s

21   arguments that the defendant committed the crime charged.”            Id. at

22   462–63.    It does not.

23          Ultimately, defendant’s proffered reasons for needing to see

24   every single piece of paper in the confidential source file fall

25   flat.    They are baseless, speculative, and in no way meet the

26   requisite threshold for demonstrating materiality.          Accordingly,

27   defendant’s motion as to the source file must be denied.

28

                                            18
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 24 of 26 Page ID #:409



1         B.    Congress and the Rules of Discovery Prohibit Disclosure
2               of CW1’s Tax Returns, Particularly Because Defendant
3               Again Has Failed to Make a Concrete Showing of Materiality
4         Defendant’s claims with regard to CW1’s tax returns fall victim

5    to similar issues.     With nothing more than vague and speculative

6    allegations of what could possibly be in CW1’s tax returns, defendant

7    attempts to demonstrate materiality.        But this type of fishing

8    expedition is completely prohibited both by 26 U.S.C. § 6103, et

9    seq., and the rules of discovery.

10          Unlike other documents, an individual’s tax returns are

11   generally shielded from discovery pursuant to the confidentiality

12   protections enacted by Congress in Section 6103.          Beyond that, the

13   general rules of discovery apply.       Information is only discoverable

14   to the extent it falls within the ambit of Rule 16, Brady/Giglio, or

15   the Jencks Act and Rule 26.2.       Particularly in light of the

16   congressional mandate in Section 6103, the government simply cannot

17   disclose an individual’s tax returns unless and until defendant

18   satisfies his burden of demonstrating materiality and a court orders

19   the production.

20        Throughout the meet and confer process, the government

21   repeatedly asked defendant to provide any case law or authority

22   whatsoever to support his request for the underlying tax returns of

23   an informant, particularly in a case where, as here, CW1 has already

24   pleaded guilty to Subscribing to a False Tax Return and his plea

25   agreement details his unreported income and tax liability for a

26   seven-year period.     He failed to do so.     And with the instant motion,

27   he fails once more.

28

                                            19
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 25 of 26 Page ID #:410



1         Defendant already has the impeachment information needed to

2    satisfy the government’s obligations with respect to Rule 16 -- and

3    that is even assuming CW1 were to testify.         From CW1’s plea agreement

4    and other discovery produced to defendant, defendant is well aware of

5    CW1’s prior false statements, unreported income, sources of

6    unreported income, and tax liability.        Those are the material facts.

7         For example, in CW1’s plea agreement, CW1 admits underreporting

8    income for the years 2010 through 2016.        The plea agreement’s robust

9    factual basis outlines, in excessive detail, the amounts of

10   unreported income, the sources of the unreported income, and

11   corresponding tax liability for each of those years.           Discovery

12   provided to defendant details the bribery and kickback schemes of

13   which the government has evidence, as well as the unreported income

14   from those schemes.     Defendant claims that, perhaps, the government

15   miscalculated how much income was underreported.          (Dkt. 54 at 13.)

16   But if the government omitted any of that income in its calculations

17   (it did not), that would be apparent from CW1’s plea agreement and

18   the discovery produced to date.       After all, it is apparent from the

19   discovery how much income CW1 failed to report, and if that figure

20   somehow differed from what is in CW1’s plea agreement (again, it does

21   not), that discrepancy would be blatant.         Defendant fails to explain

22   how the tax returns themselves would shed any more light on this

23   issue, especially since tax returns only show reported income, not

24   sources and amounts of unreported income.

25        Beyond that, defendant posits that maybe there is some “other

26   perjured statement or impeachment evidence that are not identified in
27   the plea agreement.”     (Dkt. 54 at 13.)     Defendant’s premise is,

28   again, flawed and entirely speculative.        From all of the disclosures

                                            20
     Case 2:18-cr-00331-GW Document 59 Filed 06/17/19 Page 26 of 26 Page ID #:411



1    in this case, defendant has ample evidence of prior false statements

2    by CW1, both on this tax returns and to federal agents.           The

3    government, not once, has attempted to hide those facts.           Defendant

4    utterly fails to show how a single additional false statement (if

5    there even were one) would “alter the quantum of proof” in

6    defendant’s favor.     Marshall, 532 F.2d at 1285.       He fails to show how

7    a single additional false statement, on a tax return no less, would

8    be material to his own guilt or innocence.         Brady, 373 U.S. 83.     And

9    most of all, he fails to show how the returns themselves could be

10   “material to preparing his defense,” as defendant seems to want them

11   only as a “sword” to fight against the prosecution’s conduct, not as

12   a “shield” against the government’s proof of his guilt.           See

13   Armstrong, 517 U.S. at 462–63.

14        Ultimately, CW1’s tax returns are simply not discoverable, as

15   defendant has failed to carry his burden with respect to materiality

16   and particularly in light of Congress’s mandate to keep such returns

17   confidential.

18   V.   CONCLUSION
19        For the foregoing reasons, the government respectfully requests

20   that this Court DENY defendant’s motion.

21

22

23

24

25

26

27

28

                                            21
